Order modified by adjudging that relator’s property was overvalued for the taxable year 1936-1937 to the extent of $61,300, instead of $103,100, by fixing the assessed value thereof for said year at the sum of $104,500, instead of $62,700, and by proportionately reducing the amount to be refunded to relator by reason of the over-assessment. As so modified, the order is unanimously affirmed, without costs. The referee’s findings of fact numbered 10, 11, 12, 14 and 16 and conclusions of law numbered 1 and 4 are reversed, and the following new findings and conclusions are made. Findings of Fact: (1) That by reason of social and economic conditions there is little demand for properties improved in the manner of relator’s; (2) that the full value of relator’s lands at the date of the assessment was $2,000 per acre for parcels 1 and 4, $1,600 per acre for parcels 2 and 3, and $1,400 per acre for parcels 5 and 6, making a total market value of $100,100 for the land; (3) that the value thereof for assessment purposes, equalized at the rate of 41.8%, was $41,841.80; (4) that the full value of the improvements was $74,950 for parcel 1, $11,250 for parcel 2, $60,000 for parcel 4, and $3,700 for parcel 5, making a total market value of $149,900 for the improvements; (5) that the value thereof for assessment purposes, equalized at the rate of 41.8%, was $62,658.20; and (6) that the full value of land and improvements together was $250,000, and that the value thereof for assessment purposes, when equalized as aforesaid, was $104,500. Conclusions of Law: (1) That the assessed valuation of the relator’s property for the tax levy of 1936 for taxes payable in 1937 was and is erroneous by reason of overvaluation and inequality, and *897the full and fair market value of the property on July 21, 1936, was $250,000; (2) that the total assessed valuation of the property should be reduced to approximately $104,500, that being 41.8% of the true and market value of the property, and should be allocated as follows:
Land Land
market value assessed value
Parcels Acreage per acre 41.8% per acre
1 11% acres $2000.00 $836.00
2 9 1600.00 668.80
3 6% “ 1600.00 668.80
4 19% “ 2000.00 836.00
5 3 1400.00 585.20
6 6% “ 1400.00 585.20
Land market Land to be
Parcels value per parcel assessed valuation
1 $23,000.00 $9,614.00
2 14,400.00 6,019.20
3 10,400.00 4,347.20
4 39,000.00 13,302.00
5 4,200.00 1,755.60
6 9,100.00 3,803.80
Total. . .. $100,100.00 Total... $41,841.80
Improvements Total assessed
Improvements at assessed valuation
at market valuation land and
Parcels value at 41.8% improvements
1 $74,950.00 $31,329.10 $40,943.10
2 11,250.00 4,702.50 10,721.70
3 4,347.20 4 60,000.00 25,080.00 41,382.00
5 3,700.00 1,546.60 3,302.20
6 3,803.80
$149,900.00 $62,658.20 $104,500.00.
In our opinion the reduction recommended by the referee was too drastic, and the foregoing valuations are more in accord with the evidence. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.